Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on 12/16/2020 has been entered. Claims 1-2, 5-6, 11, 22, 33, 37-38, 40-41, 44-45, 50, 60, 71, 75-76, 78, and 80-88, are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 11, 22-23, 38, 40, 44-45, 50, 60, 71,76, 78, 80, 83-85, 87-88 is/are rejected under 35 U.S.C. 102 as being anticipated by Vazales (US 20140150782).
Regarding claims 1, 40, 78 Vazales discloses an aspiration assembly (endotracheal tube 1001, 101 having a visualization channel. FIGS. 1, 12A) attachable to an endoscope, 
wherein the endoscope comprises a tubular member (visualization channel 1002, 102; FIGS. 1, 12A, 14A) extending from a proximal end to a distal end, and the tubular member includes a visualization system (charge-coupled device (CDD) imaging element; Para [0151]) configured to transmit images of a field of view from the distal end of the tubular member to a 
the aspiration assembly comprising: an extendable suction tube (FIG. 14A; suction catheter 1505; endotracheal tube 1001, 101; Para [0237]) and guide clips (movable stop having a locking clip design; Para [0473], [0475]) to couple the suction tube to the outer surface of the tubular member (Endotracheal tube 1001 is in outer surface of channel 1002; FIG. 1A, and FIG. 12A are equivalent, both reproduced below for convenience) and support the suction tube to move axially beyond the distal end of the tubular member ( The visualization tube 102 can be inserted to extend to the distal tip of the endotracheal tube 101 and/or to extend beyond the distal tip of the endotracheal tube 101. Para [0146]; As a result, endotracheal tube 101 also becomes  extendable from within the length of the tube 102 to beyond the length of the tube 102. The endotracheal tube cleaning devices can comprise movable stops such as 107. For a movable stop having a locking clip design, the locking clip can slide freely along the length of the outer shaft. When the locking clip is moved to the correct position, as determined by the visible depth markings, the locking clip can be squeezed or otherwise manipulated to actuate the living hinge feature and engage the locking feature. Para [0473], [0475]; locking ring 2830; Para [0488]; FIG. 28A); and 
an actuator (activation member 3815A; Para [0622]; depth stop 107; FIG. 1; The visualization tube 102 can include a depth stop 107 to control the depth of insertion within the endotracheal tube 101. The depth stop can facilitate proper positioning of the tube within an anatomy and/or help prevent damage due to over-insertion. In one embodiment, the depth stop 107 is adjustable and/or lockable.) coupled to the suction tube and extend or retract the suction tube with respect to the distal end of the endoscope when the actuator is actuated (FIG. 1; Para 

    PNG
    media_image1.png
    737
    580
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    657
    509
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    853
    535
    media_image3.png
    Greyscale

Regarding claims 5, 44, Vazales discloses wherein the distal end of the suction tube is positioned in the field of view of the endoscope (a visualization channel 1520; FIGS. 1, 14A-14B) when the suction tube is at least partially extended (tube 1500, 1001 can be partially extended).

Regarding claims 11, 50, Vazales discloses wherein the actuator comprises a safety button (safety toggle member 2910; lockable depth stop 107) coupled to the locking mechanism and configured to unlock the locking mechanism when the safety button is actuated, thereby permitting the movement of the suction tube axially relative to the distal end of the tubular member (The depth stop 107 is adjustable and/or lockable. The visualization tube 102 can be inserted to extend to the distal tip of the endotracheal tube 101 and/or to extend beyond the distal tip of the endotracheal tube 101. Para [0146]; With the safety feature "off," the trigger 2852 of the endotracheal tube cleaning device can be activated, and the cleaning member of the device can be deployed by the axial movement of the catheter body 3402. With the safety feature "on", the trigger 2852 of the endotracheal tube cleaning device cannot be activated, and the cleaning member of the device cannot be deployed. Para FIG. 34; [0492]).
Regarding claims 22, 60, Vazales discloses an irrigation tube extending along the tubular member and configured to direct a fluid from a fluid source to the proximity of the distal end of the endoscope (FIG. 12A; the endotracheal tube 1001).
Regarding claims 33, 71, Vazales discloses a camera (camera 105; Para [0145]) coupled to the proximal end of the tubular member (FIG. 1).
Regarding claims 38, 76, Vazales discloses wherein the extendable suction tube is coupled to an image guidance system adapter (FIG.1; visualization member 103 is received in tube 101. Para [0162]) and image guidance system adapter is positioned a predefined distance 
Regarding claims 80, 84, Vazales discloses wherein the actuator is attachable to the proximal end of the endoscope (Plunger 3815A is configured to control the operation of the suction capability of the suction catheter. Plunger 3815B is configured to control operation of both the suction capability and the operation (e.g., expansion and compression) of the distensible or expandable members of the cleaning portion of the suction catheter. The expansion of the cleaning portion involves the movement of the catheter body 3402.  The activation members 3815 may advantageously be operated by a single press of a finger. Para [0615]) through: an over-center latching mechanism (activation members 3815 may have a retention mechanism (e.g., latch) that can be used to retain the activation members in the "active" state (either for a predetermined time period or until released by a clinician. FIG. 37A; Para [0616]); or a snap fit.
Regarding claims 85, 81, Vazales discloses wherein the actuator is not coupled to the camera (FIGS. 1, 37A).
Regarding claims 83, Vazales discloses wherein the extendable suction tube (tube 101, with irrigation line 1525; FIG. 14C) is removeably attached to the outer surface of the tubular member (sheath 102; FIGS. 1, 12A).
Regarding claims 87, 88, Vazales discloses wherein the locking mechanism comprises: a friction system to lock the suction tube at a fixed position (depth stop 107 is adjustable and/or lockable and can be a friction lock; FIG. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 37, 41, 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vazales in view of Huang (US 20170079520).
Regarding claims 2, 41, Vazales does not expressly disclose wherein the suction tube is connected to a vacuum source and further comprising a suction valve connected between the vacuum source and the suction tube such that when the suction tube is extended, the suction tube is connected by the suction valve to a vacuum source and when the suction tube is retracted, the suction tube is disconnected by the suction valve from the vacuum. Huang teaches wherein the suction tube is connected to a vacuum source  (Suction port 100a; FIG. 1C) and further comprising a suction valve connected between the vacuum source and the suction tube such that when the suction tube is extended, the suction tube is connected by the suction valve to a vacuum source (when the tube 8 is extended out of the tube 10, the suction is applied; Para [0028]) and when the suction tube is retracted, the suction tube is disconnected by the suction valve from the vacuum source (when the tube 8 is inside the tube 10, the suction is not applied; Para [0028]; FIGS. 4a-4c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vazales to arrange a suction valve as taught by Huang so that better control of the fluid flow could be achieved (Para [0024] of Huang).

Regarding claim 37, 75, Vazales does not expressly disclose wherein the actuator is movable circumferentially around the tubular member. Huang discloses wherein the actuator (button 410; button 100c; FIG. 1a) is movable circumferentially around the tubular member (Tube 14 can be rotated. Para [0021]; FIG. 1a; Thus, button 100a is moveable circumferentially with respect to the tube 14).

Claims 82, 86, is/are rejected under 35 U.S.C. 103 as being unpatentable over Vazales in view of Skula (US 20130303845).
Regarding claims 86, 82, Vazales does not disclose wherein the locking mechanism comprises: a pair of gear racks configured to intermesh to lock the suction tube at a fixed position. Skula teaches wherein the locking mechanism comprises: a pair of gear racks (drive gear 78; trigger rack 76; Figs 4A-4C; Para [0157]) configured to intermesh to lock the suction tube at a fixed position (Trigger rack has both distal and proximal stopping features. Para [0157]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vazales to include a rack locking mechanism so that more controlled locking could be achieved.

Response to Arguments
Applicant’s arguments, filed 12/16/2020, with respect to the rejection(s) of claim have been fully considered.  However, the applicant’s arguments are not persuasive. Please see the rejection statements above. Additionally, the Examiner will briefly address the points of arguments as follows:





    PNG
    media_image1.png
    737
    580
    media_image1.png
    Greyscale



    PNG
    media_image4.png
    327
    732
    media_image4.png
    Greyscale


The tube 101 (which is also referred as suction catheter 1505) has three channels - suction line 1515, visualization channel 1520, and irrigation line 1525 (FIG. 14C, reproduced above). In the visualization channel 1520, a visualization tube 102 is inserted (FIG. 1). The visualization tube 102 has a moveable stop 107 to control the depth of insertion (of the visualization tube 102) in the suction catheter 1505. Thus, since visualization tube 102 can be inserted into the visualization channel 1520 of the suction catheter 1505, catheter 1505 is extendable along the visualization tube 102 (FIG. 1), and adapted to move axially beyond the distal end of the visualization tube 102. To sum up, tube 101 is adapted to move axially beyond the distal end of tube 102. Thus, applicant’s arguments are not persuasive.
The use of movable stop 107 as discussed in Para [0472] is an example embodiment. The use of moveable stop 107 is not limited to keeping the visualization tube 102 within the length of the endotracheal tube 101. The moveable depth stop 107 is adjustable and/or lockable. According to some embodiments, the visualization tube 102 can be inserted to extend to the distal tip of the endotracheal tube 101 and/or to extend beyond the distal tip of the endotracheal tube 101 (see para [0146], [0343]). Thus, disclosure of Vazales makes it clear that the moveable 

2. 	Regarding claims 11, 50, with the activation of safety button (toggle member 2910), the catheter body 3402 of the suction catheter moves axially (in FIG.34, movement is shown by left pointing arrow.) to deploy/expand the cleaning member 3440 (Para [0604]). 

3.	Regarding claim 80 and 84, Vazales discloses an actuator (depth stop 107) that is attachable to the proximal end of the endoscope (Depth stop 107 is adjustable or lockable and is attached to the visualization tube, or sheath 102 near the proximal end. FIG. 1) through a latching mechanism (locking means can be a ring. Para [0027]. ). 
Further, retention mechanism (controller 3800 or depth stop 107) are attached to the proximal portion of the endoscope (FIG.1; Para [0614]). 

4.	Regarding claims 81 and 85, proximity controller 3800 (FIG. 37A) is a detailed configuration of a depth stop 107 (FIG. 1). Controller 3800 includes mechanical elements. As can be seen from FIG. 1, stop 107 is not coupled to a camera coupling and there is no need for stop 107 be coupled to a camera coupling.  Camera 105 (FIG. 1) is required to be coupled to the computer 106 for its function.



Thus, applicant’s arguments are not persuasive at this time.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANHTUAN NGUYEN can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        02/17/2021